DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed April 26, 2021.  Claims 1, 8, and 15 have been amended.  Claims 1-6, 8-13, and 15-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parthornratt et al (“Smart Home Automation via Facebook Chatbot and Raspberry Pi”, 2018, 2nd International Conference on Engineering Innovation, pgs. 52-56) in view of Chen (US Patent Application Publication No. 2019/0266287) and further in view of Sharma et al (US Patent Application Publication No. 2015/0213355).
Parthornratt teaches a home automation system that uses a chatbot to provide a UI for the user.  Regarding claims 1, 8, and 15, Parthornratt teaches a method, by one user must initiate the conversation with the chatbot provided by the Facebook chat service; where the first device is the device the user uses to access Facebook chat service; Fig. 3, User-Chatbot Interaction]; selecting at least one data source associated with the individual based on the received communication [II. Smart Home Automation System, pg. 53, 2nd col. Last paragraph – chatbot serves as point of contact to control the home appliances over the Internet]; and generating a response to the received communication based on the at least one selected data source [III. System architecture & data distribution – Heroku will use information to predict and update the state of the appliances; Fig. 3- User-Chatbot Interaction].  
Parthornratt fails to teach, but Chen teaches responsive to receiving and analyzing the communication, selecting at least one data source associated with the individual [para 0024-0027 – digital resources…program 106 may include one or more electronic devices, software programs, Internet of things (IoT), etc…users 104 may interact with digital resources (e.g., Human-Computer Interaction (HCI)) via one or more bot agents 110 (also referred to herein as "chatbots" or "bots] upon determining the chatbot will provide a more accurate response to the communication, according to the first intent, using information obtained from the at least one data source of which the first physical device implementing the chatbot does not currently possess, [para 0031-0036 -- ICN network (e.g., bot network 202) may be used for communicating amongst different bot agents (e.g., to answer a user's query)….qualified bot agents may be identified, agent chaining may be determined, and/or information (e.g., state and/or other information) may be exchanged between bots agents within the network;  0040 -- one or more questions may be sent from bot agent X 606 to end user 602 or another bot (e.g., a front-end bot 604) in order to determine a qualified bot agent for the request; 0088-0090 -- a service provider (e.g. web service) may be associated with and/or include a chatbot, which may be configured to communicate with a user directly or through a front-end chatbot (e.g., Alexa.TM.)];  wherein the at least one data source includes a second physical Internet of Things (IoT) device having the information associated with the first intent of the communication [para 0031-0036 -- ICN network (e.g., bot network 202) may be used for communicating amongst different bot agents (e.g., to answer a user's query)….qualified bot agents may be identified, agent chaining may be determined, and/or information (e.g., state and/or other information) may be exchanged between bots agents within the network;  0040 -- one or more questions may be sent from bot agent X 606 to end user 602 or another bot (e.g., a front-end bot 604) in order to determine a qualified bot agent for the request; 0088-0090 -- a service provider (e.g. web service) may be associated with and/or include a chatbot, which may be configured to communicate with a user directly or through a front-end chatbot (e.g., Alexa.TM.)].   Parthornratt fails to teach, but Chen teaches based upon a second communication to the response by the individual maintaining the first intent, establishing a connection between the first physical device and the second physical IoT device (fig. 5; para 0037-0059 – (para 0040 -- one or more questions may be sent from bot agent X 606 to end user 602—where the user’s response to the question provides a second communication); Fig, 5/8 –transfer conversation content; para 0031-0036 -- ICN network (e.g., bot network 202) may be used for communicating amongst different bot agents (e.g., to answer a user's query)….qualified bot agents may be identified, agent chaining may be determined, and/or information (e.g., state and/or other information) may be exchanged between bots agents within the network;  0040 -- one or more questions may be sent from bot agent X 606 to end user 602 or another bot (e.g., a front-end bot 604) in order to determine a qualified bot agent for the request];  responsive to establishing the connection, querying the second physical IoT device the information from the first physical device, and receiving the information by the chatbot of the first physical device from the second physical IoT device [para 0028-0030 -- an interface of each digital resource may be configured to understand a request in natural language (e.g., a human language) and communicate with a digital resource accordingly… bot agent 215D may translate the answer to natural language and the answer may be provided to user 104 (e.g., via bot agents 215D and 215A and front-end bot 210); Fig, 5/8 –transfer conversation content – where the system communicates with the selected candidate agent;]; and generating, by the chatbot, a second response to the communication that resolves the first intent of the individual based on the information received from the second physical IoT device [para 0028-0030 -- an interface of each digital resource may be configured to understand a request in natural language (e.g., a human language) and communicate with a digital resource accordingly… bot agent 215D may translate the answer to natural language and the answer may be provided to user 104 (e.g., via bot agents 215D and 215A and front-end bot 210)].    Chen teaches the users interact with the one or more digital resources via intelligent chatbot 110, where the digital resources can be program 106 
Parthornratt fails to teach, but Sharma teaches an IoT device monitoring or controlling an environmental aspect in proximity to the user [para 0126; 0157] and teaches such a system of implementing Internet of Things via a mobile device provides the ability to control any external devices or services desired via the web by inputting commands to perform such controls from a hand-held device [para 0011].  Therefore, one having ordinary skill in the art at the time of the invention, would have recognized the advantages of implementing the Internet of Things device processing via a mobile device, as suggested by Sharma, in the system of Parthornratt and the results would have been predictable and resulted in an improved home automation system, where the user is able to control any external devices or services desired via the web by inputting commands to perform such controls from a hand-held device.
Regarding claims 2, 9, and 16, the combination of Parthornratt, Chen and Sharma teaches the generated response is indicative of at least one of a request for authorization to access the at least one selected data source [IV. Implementation and Employment -- Facebook chat is directly adopted and programmed with proper authentication to grant permission for a successful communication between Heroku and Facebook] and a request for information associated with the received communication [Fig. 3 – Response from chatbot].  
Regarding claims 3, 10, and 17, the combination of Parthornratt, Chen and Sharma teaches the generated response is indicative of a request for authorization to access the at least one selected data source [IV. Implementation and Employment -- Facebook chat is directly adopted and programmed with proper authentication to grant permission for a successful communication between Heroku and Facebook], and further comprising: receiving an indication of an authorization from the individual to access the at least one selected data source [III. System architecture and data distribution -- Heroku has to analyze the message sent from a user through webhook with proper authentication from Facebook to Heroku server  -- The system will allow only specific Facebook’s ID to access the data]; analyzing the at least one selected data source based on the received communication [III. System architecture and data distribution -- Heroku has to analyze the message sent from a user through webhook with proper authentication from Facebook to Heroku server, and then update the state of the home appliance in the database accordingly].
Regarding claims 4, 11, and 18, the combination of Parthornratt, Chen and Sharma teaches the received communication is at least one of a voice communication or a text-based communication [page 55, E, Operating Modes -- user can control devices by communicate with bot by typing in Facebook messenger].  
Regarding claims 5, 12, and 19 the combination of Parthornratt, Chen and Sharma teaches selecting of the at least one data source and the generating of the Heroku has to analyze the message sent from a user through webhook with proper authentication from Facebook to Heroku server, and then update the state of the home appliance in the database accordingly]; wherein the analysis is performed utilizing at least one of natural language processing (NLP) [pg. 55 - users can type their commands simply in human language (English); VI. Conclusion -- additional features that can be implemented are in terms of machine learning, voice command and Natural Language Processing (NLP).]
Regarding claims 6, 13, and 20 the combination of Parthornratt, Chen and Sharma teaches wherein the received communication includes a query [Parthornratt at II. Smart home automation system -- possible to configure Live Chat/Messenger to send automated responses to some questions].  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on the references to Cheyer and Periorellis that were applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659